
	
		I
		112th CONGRESS
		2d Session
		H. R. 6270
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Ms. Speier introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Federal Crop Insurance Act to require annual
		  disclosure of crop insurance premium subsidies in the public
		  interest.
	
	
		1.Short titleThis Act may be cited as the
			 Crop Insurance Subsidy Transparency Act of
			 2012.
		2.Annual disclosure of
			 crop insurance premium subsidies in the public interestSection 502(c)(2) of the Federal Crop
			 Insurance Act (7 U.S.C. 1502(c)(2)) is amended—
			(1)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (C) and (D) respectively; and
			(2)by inserting
			 before subparagraph (C) (as so redesignated) the following:
				
					(A)Disclosure in
				the public interestNotwithstanding paragraph (1) or any other
				provision of law, except as provided in subparagraph (B), the Secretary shall
				on an annual basis make available to the public—
						(i)(I)the name of each
				individual or entity who obtained a federally subsidized crop insurance,
				livestock, or forage policy or plan of insurance during the previous fiscal
				year;
							(II)the amount of premium subsidy received
				by the individual or entity from the Corporation; and
							(III)the amount of any Federal portion of
				indemnities paid in the event of a loss during that fiscal year for each policy
				associated with that individual or entity; and
							(ii)for each private
				insurance provider, by name—
							(I)the underwriting
				gains earned through participation in the federally subsidized crop insurance
				program; and
							(II)the amount paid
				under this subtitle for—
								(aa)administrative
				and operating expenses;
								(bb)any
				Federal portion of indemnities and reinsurance; and
								(cc)any
				other purpose.
								(B)LimitationThe
				Secretary shall not disclose information pertaining to individuals and entities
				covered by a catastrophic risk protection plan offered under section
				508(b).
					.
			
